Citation Nr: 0726876	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  99-06 406A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Whether the claim for an earlier effective date for the 
grant of a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability 
has been timely appealed.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and mother


INTRODUCTION

The veteran served on active duty from November 1967 to 
February 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  (By a decision in December 2004, the 
Board found that new and material evidence had been received 
to reopen the claim for service connection for hypertension.)

A rating decision in July 2000 granted a TDIU rating, 
effective from April 1, 1999.  Notice of the determination 
was issued on August 1, 2000, and a timely notice of 
disagreement with the assigned effective date was received in 
February 2001.  A rating decision dated in May 2001 assigned 
an earlier effective date of January 1, 1999 for the TDIU 
rating.  A statement of the case on the earlier effective 
date issue was issued on May 29, 2001.  It has been contended 
that the veteran was precluded from submitting a substantive 
appeal within one year of the date of notice of the 
determination due to service-connected disability.


FINDING OF FACT

On August 22, 2007, the Board was notified by the veteran's 
representative that the appellant had died, and VA records 
confirm his date of death was August [redacted], 2007. 


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of these claims.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.




		
U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


